DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4-6,9-10,12-13,16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park to (US20100322185)  in view of Lindoff  to (US20090316659) 
Regarding claims 1, 9,16, 17 Park teaches a base station comprising: circuitry configured to establish communication with a mobile communication terminal using a plurality of component carriers, ([0114] discloses fig.24, UE 2402 and the eNBs 2404a, 2404b  operate in accordance with an LTE-Advanced standard. The total amount of bandwidth that is allocated to the eNBs 2404a, 2404b partitioned into separate CCs 2410a, 2410b); and control an allocation of a measurement gap to each component carrier, ([0116] discloses  source eNB  and the target eNB  communicates about time/frequency resources that the UE will use to make the measurements) 
Park does not explicitly teach wherein the circuitry is further configured to control not to allocate any measurement gap to a component carrier not in use in a case where the component carrier not in use remains and the component carrier not in use is to be added after a measurement
However, Lindoff teaches wherein the circuitry is further configured to control not to allocate any measurement gap to a component carrier not in use in a case where the component carrier not in use ([0045] discloses the network has control of the amount of RSRP originating from different component carriers, and hence can make better hand-over decisions by using this information and its knowledge of the current load situation. The network also can decide which component carrier should be the anchor carrier. Having the weight factor .alpha. determined by the UE mainly addresses power-consumption issues. The UE might put lower weights on some carriers and then not need to allocate so much receiver resources for measurements on those carriers. It is currently believed that having the weight factor .alpha. determined by the network is preferable)the component carrier not in use is to be added after a measurement([0046] discloses In its reporting (step 615 or step 660) to a Node B, the UE can also optionally include information about the number of component carriers that have been detected. Such information can be used by the network in the HO decision process).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Park include wherein the circuitry is further configured to control not to allocate any measurement gap to a component carrier not in use in a case where the component carrier not in use remains and the component carrier not in use is to be added after a measurement, as suggested by Lindoff. This modification would benefit the system to reduce network resource waste (see, Lindoff [0045]).
Regarding claims 2, and 10 The combination of Park and  Lindoff teaches  wherein the circuitry is further configured to control the measurement using the component carrier not in use and another component carrier in use in parallel(Lindoff [0040] discloses The UE can then carry out an improved cell search procedure that uses the extended synchronization information).
Regarding claims 4,12 The combination of Park and  Lindoff teaches   wherein a cycle of an allocation of a first component carrier is longer than a cycle of an allocation of a second component carrier(Lindoff [0044] discloses the measurement cycle on the different component carriers (which can be a function of discontinuous reception (DRX) cycles set on an anchor carrier relative to extended component carriers, etc.). A UE typically allocates a large amount of its receiver resources to the anchor carrier… the UE only needs to listen (and do measurements) a fraction of the time (i.e., in the DRX cycles), and so the UE typically makes less accurate measurements on the other, non-anchor, component carriers. Accordingly, a lower weight factor may be given to such other carriers)

Regarding claim 5, The combination of Park and  Lindoff teaches   wherein the circuitry is further configured to obtain a channel quality of each of the plurality of component carriers based on a received signal from the mobile communication terminal(Lindoff [0042] discloses the UE has detected a multi -component carrier cell (step 650) and performs appropriate received-signal measurements on frequencies f1 and f2 (e.g., the UE measures RSRP, RSRQ, etc.) on a regular basis and reports the measurements to the network (step 660)).Regarding claims 6,13 The combination of Park and  Lindoff teaches   wherein the circuitry is further configured to preferentially allocate the measurement gaps to one of the plurality of component carriers with a lower quality(Lindoff [0044] discloses A UE typically allocates a large amount of its receiver resources to the anchor carrier, i.e., the carrier (or carriers) on which the UE receives control information, and so the UE typically makes more accurate measurements on the "always on" anchor carrier. On other component carriers--for power saving--the UE only needs to listen (and do measurements) a fraction of the time (i.e., in the DRX cycles), and so the UE typically makes less accurate measurements on the other, non-anchor, component carriers).
Claims 8,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park to (US20100322185)  in view of Lindoff  to (US20090316659) further in view Erell to (US20100020852)Regarding claims 7,14 The combination of Park and  Lindoff teaches   wherein a timing of a measurement gap of a first component carrier is different from a timing of a measurement gap of a second component carrier
However, Erell teaches wherein a timing of a measurement gap of a first component carrier is different from a timing of a measurement gap of a second component carrier([0016] discloses The terminal performs channel measurements on an aggregated-spectrum downlink signal transmitted from a certain BS, which may be the serving BS or one or more neighbor BSs. [0017] The measured downlink signal comprises two or more component carriers, which may be transmitted in contiguous or non-contiguous spectral bands)


Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Park and Lindoff include determine moving speed of the mobile communication terminal, and allocate more communication resources for the Erell. This modification would benefit the system to reduce signal interference.


Claims 8,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park to (US20100322185)  in view of Lindoff  to (US20090316659) further in view of Wang to (US20080189970)

Regarding Claims 8,15 The combination of Park and  Lindoff does not explicitly teach wherein the circuitry is further configured to determine moving speed of the mobile communication terminal, and allocate more communication resources for the measurement gaps as the moving speed of the mobile communication terminal is higher
However, Wang teaches the circuitry is further configured to determine moving speed of the mobile communication terminal, and allocate more communication resources for the measurement gaps as the moving speed of the mobile communication terminal is higher (Wang[00661] discloses If the UE is moving at a high speed, then more measurement gaps should be scheduled, thus; the UE has enough opportunity to measure inter-frequency or inter-RAT cells to make the correct handover decision at high mobility)
Therefore, it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Park and Lindoff include determine moving speed of the mobile communication terminal, and allocate more communication resources for the .

Allowable Subject Matter
Claims 3, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461